Citation Nr: 9927440	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  95-04 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased rating for service connected 
skin disability which is currently evaluated as 10 percent 
disabling.  

2.  Entitlement to service connection for an additional skin 
disability, claimed as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in St. Paul, Minnesota, which denied 
the benefit sought on appeal.

The Board notes that in a January 1998 rating decision, the 
RO granted service connection for skin disabilities, 
including post-inflammatory hyperpigmentation of the penis 
shaft, lichen simplex chronicus, and verruca vulgaris, and 
assigned a 10 percent evaluation effective from January 21, 
1994.  In an April 1998 rating decision, the RO confirmed the 
10 percent evaluation, but also expanded the disability to 
include herpes progenitalis.  In a statement received at the 
RO in May 1998, the veteran indicated that he was disputing 
the effective date assigned for the grant of service 
connection.  Subsequently, in an August 1998 statement of the 
case, the RO determined that January 21, 1994 was the proper 
effective date for a grant of service connection for the 
various skin disabilities. The veteran did not file a 
substantive appeal as to the denial of an earlier effective 
date, and that issue has not been prepared for appellate 
review. 

The Board further notes that in March 1999, the veteran 
appeared at a hearing before the undersigned Member of the 
Board, and raised the issue of entitlement to special monthly 
compensation.  It appears from a review of the file that that 
issue was previously denied in a January 1998 rating 
decision.  It does not appear that the veteran filed a timely 
notice of disagreement or substantive appeal as to that 
issue.  To the extent that the veteran wishes to raise that 
issue again, it is referred back to the RO.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's service-connected skin disability, which is 
rated as post-inflammatory hyperpigmentation of the penis 
shaft, lichen simplex chronicus, verruca vulgaris, and herpes 
progenitalis, is currently productive of no more than 
constant exudation or itching, extensive lesions, or marked 
disfigurement.

3.  There is no competent medical evidence of record of a 
nexus, or link, between any currently diagnosed skin disorder 
and claimed exposure to Agent Orange.

 
CONCLUSIONS OF LAW

1.  The schedular criteria for a 30 percent evaluation for a 
skin disability have been approximated.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, 
Diagnostic Code 7806 (1998).

2.  The veteran has not presented evidence of a well grounded 
claim for service connection for a skin disability as 
secondary to exposure to Agent Orange.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for the service connected 
skin disability, currently evaluated as 10 percent disabling, 
is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed.  Accordingly, 
no further development is required to comply with the VA's 
duty to assist obligation.  See 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when rendering a disability evaluation.  
38 C.F.R. § 4.1.  See Fenderson v. West, 12 Vet. App 119 
(1999).  

The evidence of record reveals that in a January 1998 rating 
decision, the veteran was granted service connection for skin 
disabilities, including post-inflammatory hyperpigmentation 
of shaft of penis, lichen simplex chronicus, and verruca 
vulgaris.  A 10 percent evaluation was assigned from January 
1994.  That decision was based on evidence that included the 
veteran's service medical records, which reflected treatment 
for various skin disorders including warts, tinea curis, and 
herpes progenitalis, as well as findings in a July 1997 VA 
examination report.  The diagnosed skin disorders in the July 
1997 VA examination included the following: post inflammatory 
hyperpigmentation involving the shaft of the penis, at the 
site where the veteran reported a history of herpes; lichen 
simplex chronicus, involving the posterior scrotum; and 
verruca vulgaris of the right lateral index finger and the 
left central palm.  

Subsequent to the January 1998 rating decision, in an April 
1998 rating decision, the RO recharacterized the veteran's 
skin disability to include herpes progenitalis, but the 10 
percent evaluation remained in effect.  The veteran disagreed 
with the 10 percent evaluation for his skin disabilities, 
which is the subject of this appeal.  In his substantive 
appeal, received in September 1998, the veteran requested a 
60 percent evaluation.

Initially, the Board acknowledges that in addition to the 
issue of rating of the service connected skin disabilities, 
the veteran has a pending claim for service connection for 
another skin disorder, lymphomatoid papulosis (pseudo-
lymphomas), as a result of exposure to herbicides.  That 
claim is addressed in Part II of this decision. 

The RO assigned a 10 percent evaluation for the veteran's 
skin disability by rating by analogy to 38 C.F.R. § 4.118, 
Diagnostic Code 7806, which sets forth the criteria for 
eczema.  See 38 C.F.R. § 4.20.  According to those rating 
criteria, a 10 percent evaluation is assigned if there is 
exfoliation, exudation, or itching that involves an exposed 
surface or extensive area.  A 30 percent evaluation requires 
constant exudation or itching, extensive lesions, or marked 
disfigurement and a 50 percent evaluation requires ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or an exceptionally repugnant condition.  
38 C.F.R. § 4.118, Diagnostic Code 7806.  A 50 percent 
evaluation is the highest evaluation assignable under that 
diagnostic code provision.  For the following reasons, the 
Board finds that, by resolving all reasonable doubt in the 
veteran's favor, the evidence warrants a 30 percent 
evaluation for a skin condition.
 
Looking at the more recent medical evidence of record, the 
Board notes that in a July 1994 VA examination, the veteran 
was noted to have a history of genital herpes, which was 
diagnosed in 1990.  The veteran reported lesions appearing 
two times a year, which would last for about one month.  He 
also complained of itching in the groin.  The examiner noted 
some dryness in the groin area, although there were no actual 
lesions.  There was no evidence of herpes present at that 
time. 

In July 1997, the veteran underwent an additional VA 
examination for skin disorders.  The veteran was noted to 
have a history of herpes progenitalis, which was asymptomatic 
at that time.  The veteran reported a history of herpes, 
involving his penis, and stated that he currently experienced 
two to three flare-ups per year.  The veteran identified tow 
small "scars" on his penis, which he contended were due to 
the herpes.  The veteran also reported a history of warts, 
which began in 1969.

Upon objective examination, the examiner noted that the penis 
shaft showed no evidence of skin abnormality, aside from two 
barely visible brown macules that were suggestive of post-
inflammatory hyperpigmentation.  The posterior scrotum showed 
poorly marginated lichenified scaling plaque consistent with 
lichen simplex chronicus.  The inguinal folds of the groin 
were clear and the remainder of the groin was clear at that 
time.  The right index finger manifested a verruca scale and 
papule, consistent with verruca vulgaris.  The veteran was 
diagnosed with the following:  post inflammatory 
hyperpigmentation involving the shaft of the penis, at the 
site where he reported a history of herpes; lichen simplex 
chronicus, involving the posterior scrotum; and, verruca 
vulgaris of the right lateral index finger and the left 
central palm.  

There is no other recent medical evidence of record, other 
than the findings noted above, which reflect treatment for 
the disabilities on appeal.  In March 1999, the veteran 
appeared at a hearing before the undersigned Member of the 
Board and described his skin as manifesting red bumps and 
blisters, which would leave scars on his skin.  He indicated 
that the bumps would appear two or three times per year on 
his arms, legs, groin, shoulders, and sometimes his chest.  
The veteran also indicated that he experienced constant 
itching in his groin area, for which he has been prescribed 
pills and a topical cream.  The veteran stated that his skin 
problems were worse during certain parts of the year, and 
that the itching would disturb his sleep.  

In light of the veteran's testimony regarding the chronic 
itching, and the fact that his skin is more exacerbated at 
certain times than others, the Board finds that, resolving 
all reasonable doubt in the veteran's favor, the disorders 
may be viewed as more closely approximating the description 
for 30 percent than that for 10 percent.  Therefore, he is 
entitled to the 30 percent evaluation.  See 38 C.F.R. §§ 4.3, 
4.7.  While the Board finds that a 30 percent evaluation may 
be warranted, the Board finds no basis for an evaluation in 
excess of 30 percent.  In that regard, the Board finds no 
evidence of record that the veteran's skin disabilities, 
including post-inflammatory hyperpigmentation of the penis 
shaft, lichen simplex chronicus, verruca vulgaris, and 
residuals of herpes progenitalis, manifest ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or an exceptionally repugnant condition, such 
that an evaluation in excess of 30 percent would be warranted 
under Diagnostic Code 7806.  In fact, other than some 
evidence of hyperpigmentation and mild scarring, the medical 
evidence reflects little objective symptomatology at this 
time.  As such, the Board finds that a 30 percent evaluation, 
but no higher, is appropriate.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  The Board has considered the veteran's 
disability under other related diagnostic code provisions, 
but there are no other diagnostic code provisions which are 
appropriate for consideration and which would provide for a 
higher rating.  See 38 C.F.R. § 4.118.

In reaching this decision, the Board has considered the 
complete history of the veteran's skin condition, as well as 
the current clinical manifestations of this disability and 
its effects on the veteran's earning capacity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10.  The Board finds no other potentially 
applicable rating code which would afford a higher rating.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
short, the current medical evidence, as previously discussed, 
reflects no more than a 30 percent evaluation.

The Board notes the veteran's contentions that herpes is a 
virus and not a skin condition, and that therefore, herpes 
should be assigned a separate evaluation.  However, the 
herpes had been described as manifesting only skin 
abnormalities, therefore, the Board finds that it is most 
appropriate to consider the herpes as part of the service-
connected skin condition.  

Finally, the Board notes that the veteran does not contend, 
nor does the evidence reflect, that the schedular criteria 
are inadequate to evaluate the veteran's skin condition.  In 
this regard, the Board notes that there has been no showing 
that the veteran's skin disability under consideration has 
caused marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), or necessitated 
frequent periods of hospitalization, or that the disability 
otherwise renders impracticable the application of the 
regular schedular standards.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Service Connection

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (1998).  For claims 
based on exposure to Agent Orange, service connection may be 
established by presumption for certain diseases, specified by 
statute, which are manifested to a degree of at least 10 
percent within a certain time period after separation from 
service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
(d), 3.309(e).

In reviewing any claim for service connection, however, the 
initial question is whether the claim is well grounded.  The 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Robinette 
v. Brown, 8 Vet. App. 69, 73 (1995).  A well grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
).  If the evidence presented by the veteran fails to meet 
this threshold level of sufficiency, no further legal 
analysis need be made as to the merits of the claim.  Boeck 
v. Brown, 6 Vet. App. 14, 17 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Epps v. Gober, 126 F. 3d 
1464, 1468 (1997).  For disorders subject to presumptive 
service connection, the nexus requirement may be satisfied by 
evidence of manifestation of the disease to the required 
extent within the prescribed time period, if any.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).

Alternatively, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has indicated that a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  Savage, 10 Vet. App. at 498.  That evidence 
must be medical, unless it relates to a condition that the 
Court has indicated may be attested to by lay observation.  
Id.  If the chronicity provision does not apply, a claim may 
still be well grounded "if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Id.  

Initially, the Board notes that in the veteran's claim, 
received in January 1994, he contends that he was exposed to 
Agent Orange during service in Vietnam.  He also maintains 
that he developed a skin disorder as a result of such 
exposure.  However, the Board has reviewed the record and 
finds no evidence that the veteran has been diagnosed with a 
type of condition for which a direct relationship to Agent 
Orange exposure has been established.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e); McCartt v. West, 12 
Vet. App. 146 (1999).  Additionally, in the absence of the 
presence of a disease listed in 38 C.F.R. § 3.309(e), the 
veteran is not entitled to a presumption of Agent Orange 
exposure.  See McCartt, 12 Vet. App. 146.

Nevertheless, although the veteran may not establish service 
connection for a skin condition on a presumptive basis, based 
on Agent Orange exposure, he may still establish service 
connection on a direct basis.  See id; cf. Combee v. Brown, 
34 F.3d 1039, 1045 (Fed. Cir. 1994) (holding that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation). 

The veteran's service medical records reflect treatment for 
the following skin conditions: tinea cruris, October 1967; 
warts, November 1967; and, a rash in the groin, July and 
September 1968.  Otherwise, the veteran's service medical 
records are negative for any evidence of a skin disorder.  
The Board notes that in March 1999, the veteran testified at 
a hearing before the undersigned Member of the Board that he 
was claiming service connection for pseudo-lymphomas, as due 
to Agent Orange exposure.  

Reviewing the medical evidence of record, the Board notes 
that in a November 1992 VA examination, the veteran was noted 
to have blackened spots on his skin, which did not appear to 
be raised or macular in origin.  He was also noted to have 
dry skin.  The diagnosis was dermatitis of undetermined 
etiology.  In a July 1994 VA examination, the veteran was 
diagnosed with "possible Vietnam-related skin disease of 
arms and legs that go through a period of blistering and 
bumps, then red, then blistering, then popping, then scars, 
over a month."  There were no more findings relating any 
current skin disorder to any incident of military service, 
including Agent Orange exposure. 

A private medical statement from Won Jyu Lee, M.D., dated in 
May 1995, indicates that a Dr. A. Bernard Ackerman, from the 
Institute for Dermatopathology, had reviewed the veteran's 
case and determined that the veteran showed signs of 
lymphomatoid papulosis.  A June 1996 pathology report from 
the Kent Pathology Laboratory, indicates that the veteran's 
right arm skin manifested cutaneous lymphoid hyperplasia.  
Finally, a June 1996 private medical statement from Marek A. 
Stawiski, M.D., indicates that the veteran had pseudo-
lymphomas over his extremities, which presented as purple-red 
nodules.  Dr. Stawiski further stated that it was his 
experience that "[twenty percent] of these lesions can turn 
into malignant lymphoma."  Most recently, in a July 1997 VA 
examination report, the veteran was diagnosed with 
lymphomatoid papulosis, by history.  The veteran was also 
diagnosed with benign appearing papules over the lower 
eyelids, with no evidence of chloracne.  It appears that the 
veteran correctly considers these diagnoses (lymphoid 
hyperplasia, lymphomatoid papulosis and pseudo-lymphomas) to 
describe and refer to the same condition.

Based on a review of the evidence of record, the Board finds 
that even accepting that the veteran currently has pseudo-
lymphomas (lymphomatoid papulosis, lymphoid hyperplasia) over 
his extremities, as described in the medical evidence 
summarized above, there is no competent medical evidence of 
record of a nexus, or link, between these skin disorders and 
exposure to Agent Orange.  The Board acknowledges the 
veteran's contentions that he believes he was exposed to 
Agent Orange in service, and developed as skin disorder as a 
result of that exposure.  Although the veteran may point to 
symptoms he perceives to be manifestations of a disability, 
the question of whether a chronic disability is currently 
present is one which requires skill in diagnosis, and 
questions involving diagnostic skills must be made by medical 
experts.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992) (laypersons are not competent to offer medical 
opinions).  In the absence of competent medical evidence of a 
current diagnosis of a skin disorder which is medically 
related to Agent Orange exposure or some other incident of 
the veteran's active military service, the veteran's claims 
must fail as not well grounded.

In light of the foregoing, the Board finds that the veteran 
has failed to meet his initial burden of submitting evidence 
of a well grounded claim for service connection for a skin 
disorder, which he refers to as pseudo-lymphoma, as secondary 
to Agent Orange.  As such, the VA is under no further duty to 
assist the veteran in developing the facts pertinent to the 
claim.  See Epps, 126 F.3d at 1468 ("there is nothing in the 
text of [38 U.S.C.A.] § 5107 to suggest that the [VA] has a 
duty to assist a claimant until the claimant meets his or her 
burden of establishing a 'well grounded' claim.").  
Furthermore, the Board is unaware of the existence of any 
relevant evidence, which, if obtained, would well ground the 
veteran's claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 
( Fed. Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of any evidence necessary to present a well grounded 
claim for service connection for the skin disorder which he 
claims is secondary to Agent Orange exposure.  See 
McKnight,131 F.3d at 1485; Robinette, 8 Vet. App. at 77-78.  
In that regard, competent medical evidence is needed that 
establishes a current diagnosis of a skin disorder that is 
either statutorily presumed to be due to Agent Orange 
exposure, or which is related, by competent medical evidence, 
to Agent Orange exposure.


 
ORDER

A 30 percent evaluation for the service connected skin 
disability is granted.

In the absence of evidence of a well grounded claim, service 
connection for an additional skin disability, claimed as 
secondary to Agent Orange exposure, is denied.



		
	ROBERT PHILIPP
	Member, Board of Veterans' Appeals


 

